Name: Commission Implementing Decision (EU) 2016/969 of 15 June 2016 laying down standard reporting requirements for national programmes for the eradication, control and surveillance of animal diseases and zoonoses co-financed by the Union and repealing Implementing Decision 2014/288/EU (notified under document C(2016) 3615) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  health;  EU finance;  financing and investment;  agricultural activity;  information and information processing
 Date Published: 2016-06-17

 17.6.2016 EN Official Journal of the European Union L 160/94 COMMISSION IMPLEMENTING DECISION (EU) 2016/969 of 15 June 2016 laying down standard reporting requirements for national programmes for the eradication, control and surveillance of animal diseases and zoonoses co-financed by the Union and repealing Implementing Decision 2014/288/EU (notified under document C(2016) 3615) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 652/2014 of the European Parliament and of the Council of 15 May 2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material, amending Council Directives 98/56/EC, 2000/29/EC and 2008/90/EC, Regulations (EC) No 178/2002, (EC) No 882/2004 and (EC) No 396/2005 of the European Parliament and of the Council, Directive 2009/128/EC of the European Parliament and of the Council and Regulation (EC) No 1107/2009 of the European Parliament and of the Council and repealing Council Decisions 66/399/EEC, 76/894/EEC and 2009/470/EC (1), and in particular Article 36(5) thereof. Whereas: (1) Regulation (EU) No 652/2014 lays down, inter alia, provisions for the management of expenditure relating to the food chain and animal health and requirements for the submission and the content of the national programmes for the eradication, control and surveillance of animal diseases and zoonoses. (2) The first paragraph of Article 14 of Regulation (EU) No 652/2014 provides that each year, by 30 April, Member States are to submit to the Commission, for each approved annual or multiannual national programme, an annual detailed technical and financial report covering the previous year. (3) The second paragraph of Article 14 of Regulation (EU) No 652/2014 provides that each year, by 31 August, Member States are to submit to the Commission, for each approved national programme, an intermediate financial report. (4) Article 15 of Regulation (EU) No 652/2014 provides that each year, by 30 April, Member States are to submit to the Commission, for each approved national programme, a payment request concerning the programmes implemented the previous year. (5) Article 5 of Commission Implementing Decision 2014/288/EU (2) provides that for programmes implemented as of 1 January 2015 intermediate and final reports are to be submitted online by Member States using the corresponding standard electronic templates provided by the Commission (except for the programmes related to certain aquaculture diseases). (6) Article 4 of Implementing Decision 2014/288/EU defines the information which is to be provided in the reports. (7) To be in line with evolving Union legislation, the electronic standard templates for intermediate and final reports, including the payment requests, provided online on the Commission's website should be used for veterinary programmes on African swine fever, avian influenza, bluetongue, bovine brucellosis, sheep and goat brucellosis, classical swine fever, rabies, Salmonella infection in certain poultry populations, bovine tuberculosis and transmissible spongiform encephalopathies, to facilitate necessary modifications or including further details. The Commission will inform and discuss with Member States all necessary modifications of the electronic standard templates in the framework of the Standing Committee on Plants, Animals, Food and Feed. The revised electronic standard templates, in addition to being available on the Commission's website, will be sent to all Member States at the latest during the first week of June (intermediate reports) and at the latest during the first week of March (final reports and payment requests) of the concerned year. (8) For other diseases not included in electronic standard templates and for aquaculture diseases the use of non-electronic standard templates is considered to be the appropriate tool for submission of the reports, given the low number of approved programmes in the last years, which does not require the development of specific electronic templates. (9) For the sake of clarity, Implementing Decision 2014/288/EU should therefore be repealed and replaced by this Decision. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 For national programmes approved for Union financial contribution and concerning African swine fever, avian influenza, bluetongue, bovine brucellosis, sheep and goat brucellosis, classical swine fever, rabies, Salmonella infection in certain poultry populations, bovine tuberculosis and transmissible spongiform encephalopathies, intermediate and annual reports (including the payment requests) shall contain the information provided for in the forms referred to in Annexes I and II to this Decision. Article 2 Intermediate and annual reports referred to in Article 1 shall be submitted online by using the corresponding standard electronic templates set out in Annexes I and II. Article 3 For other diseases not included in the electronic templates, the Commission shall develop reports templates on an ad hoc basis and provide them to the concerned Member States. The reports shall be submitted by post or electronic means. For the annual report on aquaculture diseases, the Member States shall use the corresponding template set out in Annex III and submit the report by post or electronic means. Article 4 Implementing Decision 2014/288/EU is repealed. Article 5 This Decision shall apply to submissions of intermediate reports and of annual reports, including the payment requests, concerning programmes implemented as of 2016. Article 6 This Decision is addressed to the Member States. Done at Brussels, 15 June 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 189, 27.6.2014, p. 1. (2) Commission Implementing Decision 2014/288/EU of 12 May 2014 as regards the standard reporting requirements for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses co-financed by the Union and repealing Decision 2008/940/EC (OJ L 147, 17.5.2014, p. 88). ANNEX I The specific PDF template to be used to draft and submit the intermediate reports of national programmes referred to in Article 2 is available on DG SANTE web: http://ec.europa.eu/dgs/health_food-safety/funding/cff/animal_health/vet_progs_en.htm ANNEX II The specific PDF template to be used to draft and submit the annual reports (including the payment requests) of national programmes referred to in Article 2 is available on DG SANTE web: http://ec.europa.eu/dgs/health_food-safety/funding/cff/animal_health/vet_progs_en.htm ANNEX III Standard requirements for the submission of the annual reports of national programmes of eradication of aquaculture animal diseases The aquaculture animal diseases concerned:  infectious haematopoietic necrosis (IHN)  infectious salmon anaemia (ISA)  koi herpes virus disease (KHV)  viral haemorrhagic septicaemia (VHS)  infection with Marteilia refringens  infection with Bonamia ostreae  white spot disease in crustaceans Text of image ANNUAL REPORT AND PAYMENT APPLICATION FOR AQUACULTURE ANIMAL PROGRAMMES Member State: Year of implementation: Disease/zoonosis (1): Content and structure of the report: 1. Description and evaluation of the evolution of the epidemiological situation, the technical implementation of the activities foreseen under the programme and the cost-effectiveness of the programmes. 2. Details on the level of achievement of the targets set in the approved programme and technical difficulties. 3. Epidemiological maps for infection and other relevant data on the disease/activities. 4. Additional epidemiological information: information on epidemiological inquiries, types involved lesions found in abattoir or necropsy, etc. A. TECHNICAL REPORT 1. Diseases (a) 1.1. Fish IHN ISA KHV VHS 1.2. Molluscs Marteilia refringens Bonamia ostreae 1.3. Crustaceans White spot disease (a) Disease and species if necessary. 2. General information on the programmes 2.1. Competent authority (a) (*) 2.2. Organisation, supervision of all stakeholders involved in the programme (b) (*) 2.3. Duration of the programme (*) (a) A description shall be provided of the structure, competencies, duties and powers of the competent authority or competent authorities involved. (b) A description shall be provided of the authorities in charge of the supervision and coordination of the programme and the different operators involved. (1) Disease or zoonosis and animal species if necessary. Text of image 3. Data on testing animals Member State, zone or compartment (a) Disease: Year: Farm or mollusc farming area Number of samplings Number of clinical inspections Water temperature at sampling/ Inspection Species at sampling Species sampled Number of animals sampled (total and by species) Number of tests Positive results of laboratorial examination Positive results of clinical inspections TOTAL TOTAL (a) Member State, zone or compartment as defined in the approved programme. Text of image 4. Data on testing farms or farming areas Disease: Year: Member State, zone or compart-ment (a) Total number of farms or mollusc farming areas (b) Total number farms or mollusc farming areas under the programme Number of farms or mollusc farming areas checked (c) Number of positive farms or mollusc farming areas (d) Number of new positive farms or mollusc farming areas (e) Number of farms or mollusc farming areas depopulated % positive farms or mollusc farming areas depopulated Animals removed and disposed of (f) TARGET INDICATORS % farms or mollusc farming areas coverage % positive farms or mollusc farming areas period farms or mollusc farming areas prevalence % new positive farms or mollusc farming areas farms or mollusc farming areas incidence 1 2 3 4 5 6 7 8 = (7/5) Ã  100 9 10 = (4/3) Ã  100 11 = (5/4) Ã  100 12 = (6/4) Ã  100 Total (a) Member State, zone or compartment as defined in the approved programme. (b) Total number of farms or mollusc farming areas existing in the Member State, zone or compartment as defined in the approved programme. (c) Check means to perform a farm/mollusc farming area level test under the programme for the respective disease with the purpose of upgrading the health status of the farm/mollusc farming area. In this column a farm/mollusc farming area must not be counted twice even if has been checked more than once. (d) Farms or mollusc farming areas with at least one positive animal during the period independent of the number of times the farms or mollusc farming areas has been checked. Shall also be counted farms or mollusc areas which were found positive before the period reported herein but which have not been emptied, cleaned and fallowed since then. (e) Farms or mollusc farming areas the health status of which in the previous period was, in accordance with Part A of Annex III to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (OJ L 328, 24.11.2006, p. 14), category I, category II, category III or category IV and which have at least one positive animal in this period. (f) Animals Ã  1 000 or total weight of animals removed and disposed of. Text of image B. REPORT ON ACTIVITIES AND COSTS Table A Eligible measures Number of units 1 (a) 2 (a) Financing on the basis of real costs Financing through simplified forms of grants Total real cost claimed (c) Unit cost/Lump sum/Flat rate amount (100 %) Cost claimed (b) Sampling Total sampling Testing Total testing Vaccination Total vaccination Compensation Total compensation Other eligible measures Total other eligible measures Total 3 4 TOTAL AMOUNT CLAIMED (c) (a) For each eligible measure fill in either column 1 or 2 in line with the method of co-funding specified in the financing decision. (b) The defined unit cost/lump sum/flat rate at 100 % multiplied by the number of units. (c) Sum of cells 3 and 4. Text of image Table B (a) Additional information on compensation (b) Species of animals Aquaculture animals depopulated (c) Number/weight of depopulated animals Total amount paid for the compensated animals Amount received for salvage Total (a) To be filled in only in the case eligible costs include amounts for the compensation paid to owners for their animals or products slaughtered or culled/destroyed. (b) Data to be given in national currency, VAT excluded. (c) Destroyed (D) or sent for human consumption (HC). C. SIGNED DECLARATION TO ACCOMPANY THE ANNUAL REPORT Member State: Programme: Year of implementation: We certify that:  the declared activities were actually performed and that declared expenditure was actually incurred, accurately accounted for and eligible under the approved programme,  all supporting documents relating to the activities and expenditure are available for inspection, notably to justify the level of compensation for animals,  the programme was executed in accordance with the relevant Union legislation, in particular the rules on competition, the award of public contracts and State aid,  no other Union contribution was requested for this programme and all revenue accruing from operations under the programme is declared to the Commission,  control procedures apply, in particular to verify the accuracy of the amount of activities and expenditure declared, to prevent, detect and correct irregularities. Date Name and signature of operational director